Case: 12-14127   Date Filed: 07/01/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-14127
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:12-cv-22628-DLG



ROCHELLE DRIESSEN,
mother of minor children B.O. D/O/B 1993
and B.O. D/O/B/ 1994,

                                                            Plaintiff-Appellant,

                                   versus

11TH JUDICIAL CIRCUIT COURT IN AND FOR
DADE COUNTY, FLORIDA JUVENILE DIVISION,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                                (July 1, 2013)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-14127     Date Filed: 07/01/2013    Page: 2 of 2


      Rochelle Driessen, proceeding pro se, appeals the district court’s sua sponte

dismissal on frivolity grounds of her 42 U.S.C. § 1983 complaint against the

Juvenile Division for the Eleventh Judicial Circuit for Dade County, Florida

(“Juvenile Division”). Construing Driessen’s complaint liberally, she alleges that

the Juvenile Division violated her due process rights by failing to provide her with

notice of a 2007 hearing terminating her parental rights and placing her children in

a permanent guardianship, and by later failing to terminate jurisdiction over her

children. On appeal, Driessen argues that the district court erred in dismissing her

case for frivolousness on the ground that it was barred by res judicata.

      We take judicial notice that the Circuit Court for the Eleventh Judicial

District of Florida is part of Florida’s state court system. Title V of the Florida

Constitution, entitled “Judicial Branch,” provides in § 25.382, “State Courts

System,” that “(1) As used in this section, “state courts system” means all officers,

employees, and divisions of the Supreme Court, district courts of appeal, circuit

courts, and county courts. The “Juvenile Division,” is one of the Circuit Court’s

divisions, like the “Civil Division,” and “Criminal Division,” and is presided over

by one or more Circuit Judges. Because the court is part of the state court system,

it is entitled to sovereign immunity.

      AFFIRMED.




                                           2